Per Curiam:

The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the unprinted record herein submitted, finds that there is no jurisdiction for the appeal, and it is accordingly dismissed on the authority of § 238 of the Judicial Code, as amended by the act of February 13, 1925 (43 Stat. 938).

Mr. Henry Young, pro se.

No appearance for appellees.
The costs already incurred herein by direction of the Court shall be paid by the Clerk from the special fund in his custody as provided in the order of October 29, 1926.